t c memo united_states tax_court willie thomas petitioner v commissioner of internal revenue respondent docket no filed date william j day for petitioner katherine lee wambsgans for respondent memorandum findings_of_fact and opinion foley judge by notice dated date respondent determined deficiencies in and additions to petitioner's federal income taxes as follows year deficiency b b b a b b a additions to tax sec sec sec sec sec dollar_figure dollar_figure -- -- dollar_figure dollar_figure dollar_figure -- -- dollar_figure dollar_figure -- -- dollar_figure dollar_figure dollar_figure -- -- dollar_figure dollar_figure percent of the statutory interest on dollar_figure computed from date to the earlier of the date of assessment or the date of payment percent of the statutory interest on dollar_figure computed from date to the earlier of the date of assessment or the date of payment percent of the statutory interest on dollar_figure computed from date to the earlier of the date of assessment or the date of payment percent of the statutory interest on dollar_figure computed from date to the earlier of the date of assessment or the date of payment unless otherwise indicated all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure the issues for decision are as follows whether petitioner failed to report income in and we hold that he failed to report income whether petitioner pursuant to sec_1401 is liable for self-employment_tax we hold that he is liable whether petitioner pursuant to sec_6653 is liable for additions to tax for fraud we hold that he is liable to the extent stated herein whether petitioner pursuant to sec_6661 is liable for additions to tax for substantial understatements of tax we hold that he is liable findings_of_fact some of the facts have been stipulated and are so found petitioner resided in cleveland ohio at the time he filed his petition he is the father of five children his fifth child was born in i petitioner's assets and financial activities petitioner owns and manages real_estate between and he purchased four properties for a total of dollar_figure he operates three of these properties as rental properties and uses the fourth as his personal_residence in he transferred the title to his personal_residence to his 10-year-old daughter he continued however to pay the mortgage real_estate_taxes and insurance on the property petitioner maintained bank accounts with aggregate year- end balances of dollar_figure dollar_figure dollar_figure and dollar_figure in and respectively in addition petitioner held a money market account in trust for his children and owned two certificates of deposit on date the money market account had a balance of dollar_figure petitioner deposited in the money market account an additional dollar_figure in and dollar_figure in on date petitioner withdrew dollar_figure from the money market account opened an account for each of his four children and transferred approximately dollar_figure to each of these accounts in petitioner cashed a dollar_figure certificate of deposit and deposited the proceeds together with additional funds into one of his bank accounts on date petitioner withdrew dollar_figure from this account and transferred approximately dollar_figure to each of his children's accounts ii petitioner's convictions in early petitioner was arrested and charged with gambling as a result of his participation in an illegal numbers operation on date petitioner pled no contest he was found guilty assessed a fine and ordered to pay court costs on date petitioner pursuant to sec_7201 was charged with income_tax evasion with respect to his and tax returns on date in the u s district_court for the northern district of ohio petitioner pled guilty to the charges iii respondent's determinations petitioner filed his and federal_income_tax returns in a timely manner but filed his tax_return months late he reported gross_income of dollar_figure dollar_figure dollar_figure and dollar_figure in and respectively on date respondent issued a notice_of_deficiency to petitioner respondent used the net_worth_method of income reconstruction to determine petitioner's taxable_income for the years in issue for each of these years respondent determined that petitioner's net_worth increase in net_worth total net_worth and personal living_expenses were as follows big_number dollar_figure total assets total liabilities big_number net_worth net_worth at beginning of year increase in net_worth personal living_expenses -- economic increase -- -- -- dollar_figure big_number big_number dollar_figure big_number big_number dollar_figure big_number big_number dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number 1big_number big_number big_number big_number petitioner's personal living_expenses included gifts to his children of dollar_figure in and dollar_figure in based on these computations respondent calculated that petitioner had gross_income of dollar_figure dollar_figure dollar_figure and dollar_figure for and respectively based on these amounts respondent determined that petitioner was liable for deficiencies of dollar_figure dollar_figure dollar_figure and dollar_figure for and respectively the deficiencies included self-employment_tax of dollar_figure dollar_figure dollar_figure and dollar_figure for and respectively i unreported income opinion gross_income includes all income from whatever source derived sec_61 every taxpayer is required to maintain adequate_records of taxable_income sec_6001 when a taxpayer does not maintain adequate_records the commissioner may reconstruct income in accordance with a method that clearly reflects the full amount of income received sec_446 43_tc_824 because petitioner maintained inadequate records of his income-producing activities respondent used the net_worth_method of income reconstruction to determine petitioner's taxable_income under this method income is computed by determining a taxpayer's net_worth at the beginning and end of a taxable_year the difference between the amounts is the increase in net_worth an increase in a taxpayer's net_worth plus his nondeductible expenditures less nontaxable receipts may be considered taxable_income 348_us_121 574_f2d_328 6th cir when the commissioner uses the net_worth_method to determine whether a taxpayer has underreported income she must establish with reasonable certainty the taxpayer's beginning net_worth and either establish a likely source of unreported taxable_income or conduct a reasonable investigation of leads negating possible sources of nontaxable receipts 355_us_595 holland v united_states supra pincite 39_f3d_658 6th cir affg in part and remanding in part 99_tc_370 91_tc_1049 affd 926_f2d_1470 6th cir a beginning net_worth the taxpayer's net_worth at the beginning of the taxable_year is a key element in a net_worth case 313_f2d_73 6th cir affg in part and modifying in part tcmemo_1961_262 the validity of the commissioner's net_worth calculations depends on the accuracy of the beginning net_worth figure 246_f2d_209 5th cir revg tcmemo_1955_139 for petitioner's taxable_year respondent determined that petitioner's beginning net_worth was dollar_figure which included dollar_figure of cash on hand petitioner contends that the beginning net_worth figure is incorrect because it does not include dollar_figure he accumulated over many years petitioner contends that beginning at age he simultaneously worked five or six jobs eg selling peas and greens herding cattle and delivering firewood he further contends that over the course of years he accumulated dollar_figure performing these tasks and stored these earnings in a bucket and later in a suitcase petitioner testified however that prior to the dollar_figure was deposited in bank accounts and used to purchase real_estate these assets are accounted for in respondent's beginning net_worth figure as a result petitioner has effectively conceded that respondent's beginning net_worth figure is correct accordingly we conclude that respondent has established with reasonable certainty petitioner's beginning net_worth b source of taxable_income and reasonable investigation we must also determine whether respondent has established a likely source of taxable_income or has conducted a reasonable investigation of leads negating possible sources of nontaxable receipts holland v united_states supra pincite united_states v massei supra in petitioner was convicted of gambling as a result of his participation in an illegal numbers operation respondent contends that petitioner's gambling constitutes a likely source of unreported income respondent however has failed to present any evidence to show that the gambling conviction relates to petitioner's conduct during the years in issue although petitioner was convicted in this fact alone does not establish that petitioner participated in an illegal numbers operation during the relevant years therefore we conclude that respondent has not established a likely source_of_income for the years in issue respondent has established however that she conducted a reasonable investigation of leads negating possible sources of nontaxable receipts united_states v massei supra respondent also has established that petitioner's alleged source of nontaxable receipts is implausible and not supported by the record 94_tc_654 petitioner contends that he had accumulated dollar_figure and stored it in a bucket and later in a suitcase petitioner however presented no credible_evidence to support this contention moreover even if petitioner had saved dollar_figure petitioner testified that he invested it before the years in issue and as a result the cash was already accounted for in respondent's beginning net_worth figure petitioner offered respondent no other leads of nontaxable receipts a taxpayer cannot complain about the sufficiency of an investigation where he has offered no credible leads 452_f2d_217 5th cir 244_f2d_423 8th cir accordingly we sustain respondent's determined deficiencies for and ii self-employment_tax respondent determined that petitioner pursuant to sec_1401 is liable for self-employment_tax of dollar_figure dollar_figure dollar_figure and dollar_figure for and respectively sec_1401 imposes a tax on self-employment_income self- employment income consists of gross_income from any trade_or_business carried on by an individual less allowable deductions attributable to the trade_or_business sec_1402 respondent's determination that petitioner is liable for self- employment_tax is presumed to be correct and petitioner bears the burden of proving that it is erroneous rule a 33_tc_656 petitioner introduced no evidence relating to the self- employment_tax issue therefore petitioner has failed to carry his burden_of_proof and is liable for self-employment_tax iii additions to tax for fraud respondent determined that petitioner pursuant to sec_6653 is liable for additions to tax for fraud with respect to and respondent determined that the entire deficiencies including the portions attributable to self- employment_tax were subject_to the additions to tax sec_6653 applicable to petitioner's and returns provides for an addition_to_tax equal to percent of an underpayment_of_tax where any part of the underpayment is due to fraud sec_6653 applicable to petitioner's and returns provides for an addition_to_tax equal to percent of the portion of the underpayment attributable to fraud sec_6653 applicable to petitioner's and returns provides for an addition_to_tax equal to percent of the interest payable under sec_6601 with respect to the portion of the underpayment attributable to fraud sec_6653 applicable to petitioner's and returns provides for an addition_to_tax equal to percent of the interest payable under sec_6601 with respect to the portion of the underpayment attributable to fraud sec_6653 applicable to petitioner's and returns provides that where the commissioner establishes that any portion of an underpayment is attributable to fraud the entire underpayment is treated as attributable to fraud except to the extent the taxpayer proves otherwise fraud is defined as an intentional wrongdoing designed to evade tax 252_f2d_56 9th cir 94_tc_316 the existence of fraud is a question of fact to be resolved upon consideration of the entire record 69_tc_391 67_tc_181 affd without published opinion 578_f2d_1383 8th cir respondent bears the burden of proving fraud by clear_and_convincing evidence sec_7454 rule b to carry her burden_of_proof respondent must show for each year in issue that an underpayment_of_tax exists and that some portion of the underpayment is due to fraud 92_tc_661 petitioner pursuant to sec_7201 was convicted of income_tax evasion with respect to his and tax returns as a result petitioner is collaterally estopped from denying liability for civil_fraud with respect to and because the elements of criminal_tax_evasion and civil_fraud are identical 708_f2d_243 6th cir affg tcmemo_1981_1 as a result we hold that petitioner pursuant to sec_6653 and b is liable for additions to tax for fraud for and we next determine whether petitioner is liable for the additions to tax for fraud with respect to and a underpayment the record provides sufficient evidence that for and petitioner omitted significant amounts of income and underpaid his taxes as stated earlier petitioner is liable for self-employment_tax because he failed to meet his burden_of_proof rule a while respondent determined that petitioner underpaid his taxes by dollar_figure for and dollar_figure for she failed to produce clear_and_convincing evidence that petitioner's income was derived from self-employment as a result these underpayments must be reduced accordingly b fraudulent intent to prove fraud respondent must establish that petitioner intended to evade taxes this intent may be established by conduct designed to conceal mislead or otherwise prevent the collection_of_taxes 781_f2d_1566 11th cir affg tcmemo_1985_63 80_tc_1111 fraudulent intent is not to be imputed or presumed but rather must be established by some independent evidence 55_tc_85 53_tc_96 because direct proof of the taxpayer's intent is rarely available fraudulent intent may be established by circumstantial evidence and reasonable inferences drawn from the facts 317_us_492 79_tc_995 affd 748_f2d_331 6th cir the taxpayer's entire course of conduct may establish the requisite fraudulent intent 56_tc_213 the mere existence of deficiencies in tax_liability does not show fraud otsuki v commissioner supra pincite exceedingly large discrepancies between a taxpayer's actual income and reported income however do constitute evidence of fraud when such discrepancies are unexplained stone v commissioner supra pincite petitioner reported gross_income of dollar_figure for and dollar_figure for respondent determined that petitioner actually had gross_income of dollar_figure for and dollar_figure for the only explanation furnished by petitioner for these large discrepancies was that he had accumulated dollar_figure petitioner however failed to present any credible_evidence establishing the existence of the accumulated cash moreover even if the dollar_figure existed petitioner testified that he invested all of it before the years in issue therefore petitioner's explanation for the discrepancies is unpersuasive we conclude that the record provides sufficient evidence of petitioner's fraudulent intent to evade taxes for and accordingly for and we hold that petitioner pursuant to sec_6653 and is liable for additions to tax for fraud we conclude however that the portion of the deficiency relating to self-employment_tax is not attributable to fraud and that the additions to tax for fraud pursuant to sec_6653 must be reduced accordingly iv additions to tax for substantial understatements respondent determined that petitioner is liable pursuant to sec_6661 for additions to tax for substantial understatements of income_tax the addition_to_tax is equal to percent of the amount of each underpayment_of_tax attributable to a substantial_understatement petitioner bears the burden of proving that respondent's determination is erroneous rule a 105_tc_324 petitioner did not dispute his liability for the additions to tax provided by sec_6661 therefore petitioner has failed to carry his burden_of_proof and is liable for the additions to tax we have considered the other arguments raised by the parties and find that they are without merit to reflect the foregoing decision will be entered under rule
